In an action on a lease, defendant appeals from an order of the Supreme Court, Nassau County, dated July 19, 1976, which granted plaintiff’s motion for summary judgment. Order modified, on the law, by reducing the amount awarded to plaintiff by $506.73, the amount attributable to attorneys’ fees. As so modified, order affirmed, with $50 costs and disbursements to plaintiff, and action remanded to Special Term for further proceedings in accordance herewith. No issues of fact are presented as to the liability of defendant *839upon his default under an equipment lease for certain telephone equipment between plaintiff’s assignor and defendant. Special Term, without hearing any evidence on the issue, also awarded plaintiff attorneys’ fees of 15% of the unpaid rent pursuant to the lease; an amount which Special Term found to be reasonable. This was error. Special Term should have heard evidence as to whether the fee awarded was reasonable in light of such factors as whether the fee is commensurate with the actual arrangement agreed upon by the plaintiff and its attorney, and whether the amount provided for was unreasonably large or grossly disproportionate to the damages which the plaintiff was likely to suffer from breach in the event it had not relied upon defendant’s agreement to pay attorney’s fees (see Equitable Lbr. Corp. v IPA Land Dev. Corp., 38 NY2d 516). Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.